DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashida et al. (US 2010/0286479; “Ashida”).
Regarding claim 1, Ashida teaches an actuator (Figures 2-4) comprising:
a tubular actuator element (60); and
a supporting body (46) which supports an inner peripheral surface of the actuator element (60),
wherein an internal pressure of the actuator element is higher than an external pressure of the actuator element (The internal pressure of the balloon actuator element is higher than an external pressure when the balloon is inflated. See figure 2.).
As for claim 4, Ashida teaches gas or liquid filling an internal space of the actuator element (para. [0044]).

Regarding claim 10, Ashida teaches an actuator module (figures 2-4) comprising:
an actuator (Details in figure 2) including a tubular actuator element (60), and a supporting body (46) which supports an inner peripheral surface of the actuator element (60);
a control unit (70 in figure 4) which controls drive of the actuator; and
a pressurizing unit (72) which pressurizes an internal space of the actuator.
As for claim 11, Ashida teaches a detecting unit (74) which detects a pressure in the internal space,
wherein the control unit (70) controls the pressurizing unit (72) according to a detection result of the detecting unit (74).
As for claim 12, Ashida teaches a depressurizing unit which depressurizes the internal space, wherein the control unit controls the depressurizing unit according to a detection result of the detecting unit (The balloon can be inflated or deflated with control unit 12. Para. [0054] [0057]).
Regarding claim 13, Ashida teaches wherein the pressurizing unit pressurizes the internal space of the actuator by supplying gas or liquid to the internal space (Para [0044]).
As for claim 14, Ashida teaches an endoscope module (figure 1) comprising: the actuator module according to claim 10.
As for claim 15, Ashida teaches an actuator (figures 2-4) comprising: an actuator element (60); and

Regarding claim 16, Ashida teaches wherein the actuator element (60) has a tubular shape, and
the supporting body (46) supports both ends of the actuator element (60).
Regarding claim 17, Ashida teaches wherein the supporting body (46) supports a peripheral edge (See figure 2) of the actuator element (60).
As for claim 18, Figures 2-4 of Ashida teach a controlling method comprising:
detecting a pressure (with 74) in an internal space of an actuator (60); and
pressurizing or depressurizing the internal space of the actuator on a basis of a result of the detection (Para. [0054], [0057]).


Claims 1-4, 9, 10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiel et al. (US 2003/0065250; “Chiel”).
Regarding claim 1, Chiel teaches an actuator (Figure 2A) comprising:
a tubular actuator element (220); and
a supporting body (260) which supports an inner peripheral surface of the actuator element (220),
wherein an internal pressure of the actuator element (220) is higher than an external pressure of the actuator element (The internal pressure of the bladder actuator element is higher than an external pressure when the bladder is inflated.).
As for claims 2 and 3, Chiel teaches wherein the supporting body supports the inner peripheral surface of the actuator element discretely (See discrete structure of spring 260 in figure 2A) in a height direction of the actuator element with a coil spring (260), a connected body obtained by connecting a plurality of supporting units by a joint mechanism, or a plurality of spherical bodies.
As for claim 4, Chiel teaches gas or liquid filling an internal space of the actuator element (para. [0038]).
Regarding claim 9, Chiel teaches an endoscope (Title) comprising: the actuator according to claim 1.
As for claim 10, Chiel teaches an actuator module (figures 2A and 9) comprising:
an actuator including a tubular actuator element (220), and a supporting body (260) which supports an inner peripheral surface of the actuator element (220);
a control unit (291) which controls drive of the actuator; and

As for claim 13, Chiel teaches wherein the pressurizing unit pressurizes the internal space of the actuator by supplying gas or liquid to the internal space (Para. [0038]).
As for claim 14, Chiel teaches an endoscope module (Title) comprising: the actuator module according to claim 10.
As for claim 15, Chiel teaches an actuator (figure 2A) comprising: an actuator element (220); and
a supporting body (260) which supports the actuator element, wherein an internal pressure of the actuator element is higher than an external pressure of the actuator element (The internal pressure of the bladder actuator element is higher than an external pressure when the bladder is inflated).
Regarding claim 16, Chiel teaches wherein the actuator element (220) has a tubular shape (See figure 2A), and
the supporting body (260) supports both ends of the actuator element (220).
As for claim 17, Chiel teaches wherein the supporting body (260) supports a peripheral edge of the actuator element (220; See figure 2A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of Chiel.
As for claims 2 and 3, Ashida teaches the actuator according to claim 1, as detailed above, but fails to teach wherein the supporting body supports the inner peripheral surface of the actuator element discretely in a height direction of the actuator element; wherein the supporting body is a coil spring, a connected body obtained by connecting a plurality of supporting units by a joint mechanism, or a plurality of spherical bodies.
However, it is well-known to those of ordinary skill in the art to form an actuator supporting body with a discrete coil spring to support the actuator when in a deflated state. For example, see figure 2A and para. [0036] of Chiel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general support of Ashida with a discrete coil spring because such a modification would have been merely a replacement with a well-known actuator supporting body.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ashida in view of She et al. (US 2019/0257984; “She”).
Regarding claims 5 and 6, Ashida teaches the actuator according to claim 1, as detailed above, but fails to teach wherein the actuator element is a stacked dielectric elastomer actuator element.
However, it is well-known to those of ordinary skill in the art to form an endoscopic actuator with a stacked dielectric elastomer actuator element. For example, see figures 3I-3J and para. [0068], [0069], and [0123] of She.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of Ashida with a stacked dielectric elastomer actuator element because such a modification would have been merely a replacement with a well-known actuator material.
Regarding claims 7 and 8, Ashida modified by She teaches wherein the actuator element is provided with a tubular dielectric layer, a first electrode provided on an inner peripheral surface of the dielectric layer, and a second electrode provided on an outer peripheral surface of the dielectric layer; wherein the actuator element is provided with a tubular dielectric layer, a plurality of first electrodes provided on an inner peripheral surface of the dielectric layer, and a plurality of second electrodes provided on an outer peripheral surface of the dielectric layer, and the first and second electrodes are opposed to each other with the dielectric layer interposed therebetween and extend in a height direction of the actuator element (See tubular structure in figure 2 of Ashida and electrodes in figures 3I-3J of She).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiel in view of She.
Regarding claims 5 and 6, Chiel teaches the actuator according to claim 1, as detailed above, but fails to teach wherein the actuator element is a stacked dielectric elastomer actuator element.
However, it is well-known to those of ordinary skill in the art to form an endoscopic actuator with a stacked dielectric elastomer actuator element. For example, see figures 3I-3J and para. [0068], [0069], and [0123] of She.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the actuator of Chiel with a stacked dielectric elastomer actuator element because such a modification would have been merely a replacement with a well-known actuator material.
Regarding claims 7 and 8, Chiel modified by She teaches wherein the actuator element is provided with a tubular dielectric layer, a first electrode provided on an inner peripheral surface of the dielectric layer, and a second electrode provided on an outer peripheral surface of the dielectric layer; wherein the actuator element is provided with a tubular dielectric layer, a plurality of first electrodes provided on an inner peripheral surface of the dielectric layer, and a plurality of second electrodes provided on an outer peripheral surface of the dielectric layer, and the first and second electrodes are opposed to each other with the dielectric layer interposed therebetween and extend in a height direction of the actuator element (See tubular structure in figure 2A of Chiel and electrodes in figures 3I-3J of She).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiel in view of Ashida.
As for claims 11 and 12, Chiel teaches the actuator module according to claim 10, as detailed above, but fails to teach a detecting unit which detects a pressure in the internal space; wherein the control unit controls the pressurizing unit according to a detection result of the detecting unit; a depressurizing unit which depressurizes the internal space with controls from the control unit according to a detection result of the detecting unit.
However, it is well-known to those of ordinary skill in the art to control a pressurizing/depressurizing of an internal space of an actuator according to a detected pressure of the internal space of the actuator. For example, see figure 4 and Para. [0054] [0057] of Ashida.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pressure detector to the internal space of the actuator to Chiel for providing pressure measurements to a control circuit for pressurizing/depressurizing the actuator of Chiel because such a modification would have been merely implementing a well-known actuator pressure control system.

Conclusion
The prior art made of record and not relied upon teaches actuators, comprising: tubular bodies, supporting bodies, and pressure sensors/controls.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 15, 2022